EXHIBIT Cytori Reports 3rd Quarter 2009 Financial Results November 9, 2009 Cytori Therapeutics (NASDAQ:CYTX) is reporting its financial results for the quarter and nine months ended September 30, 2009. More information on commercial and clinical progress is posted online in the ‘Q3 Shareholder Letter’ at http://ir.cytoritx.com. During the third quarter, the number of Celution and StemSource systems in the field continued to grow, as did the number of patients treated. The cumulative ‘revenue base’ of combined systems increased in Q3 from 70 to 85, 12 of which were sold to physician customers or distributors. In addition, a total of 314 consumables were shipped in the third quarter of 2009 and, as in previous quarters, the majority represented reorders to existing accounts. To put this in perspective, this represents more than 100% growth of the cumulative revenue base of systems and 75% growth in the number of quarterly consumables shipped since the beginning of 2009. Product revenues were $1.4 million and $4.6 million for the previous three and nine months ended September 30, 2009, respectively. This compares to $2.3 million and $3.9 million for the same periods in 2008. Gross profit was $0.6 million and $1.9 million for the three and nine months ended September 30, 2009, respectively, compared to $1.7 million and $2.5 million for the same periods in 2008. The difference in gross profit between the third quarters of 2008 and 2009 is attributable mostly to the high margin sale of a Cell Bank in Europe in the third quarter of 2008, with no comparable sale in 2009. Total operating expenses, less the change in fair value of warrants and option liabilities, were $6.7 million and $20.7 million for the three and nine months ended September 30, 2009, respectively, compared to $8.3 million and $26.6 million, for the same periods in 2008. Compared to 2008, operating expenses have been reduced significantly due to reductions in R&D as products have gone from development to full commercial launch and a significant reduction in G&A, offset by a modest increase in sales and marketing. Net loss was $6.8 million and $13.7 million for the three and nine months ended September 30, 2009, respectively, compared to $6.8 million and $23.5 million for the same periods in 2008. The improvement in net loss for the first nine months of 2009 compared to 2008 is attributable mostly to increased development revenues and the reduction in research and development and general and administrative expenses. Cytori ended the third quarter of 2009 with $13.1 million in cash and cash equivalents plus $1.9 million in accounts receivable, compared to $12.6 million in cash and cash equivalents and $1.3 million in accounts receivable as of December 31, 2008. Subsequent to the quarter ended September 30, 2009, we completed three scheduled closings with Seaside 88, LP during the period of October 1, 2009 through our filing date of November 9, 2009, raising in aggregate approximately $2.6 million in gross proceeds from the sale of 825,000 shares of our common stock in connection with the agreement we entered into with Seaside 88, LP on June 19, 2009. Conference Call & Shareholder Letter Cytori's third quarter update and financial results shareholder letter are now available on the Company's Investor Relations homepage at http://ir.cytoritx.com.
